DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim amendments filed 10/27/2021 have necessitated a new grounds of rejection, presented below.

Claim Interpretation
In claim 2, “the inlet port” and “the outlet port” (line 5) are understood to refer to the fluid inlet port of the second module and the fluid outlet port of the second module, as is conveyed by lines 1-4.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, “the fluid inlet port and fluid outlet port” is understood to refer to the fluid inlet port of the second module and the fluid outlet port of the second module, as claim 4 refers to these structures in relation to the cell culture chamber, which is a component of the second module only. However, since claim 1, from which claim 4 depends, contains multiple recitations of fluid inlet ports and fluid outlet ports, the language of claim 4 should be clarified to refer to the fluid inlet and outlet ports of the second module specifically. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the monocyte-binding substrate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 has been amended to depend on claim 1 which does not recite a monocyte-binding substrate. 
Claim 5 recites the limitation “the monocyte-binding substrate” and is rejected for the same reason as claim 3. 
Claim 18 recites “the fluid outlet port” (line 1) and “the fluid inlet port” (line 2). There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 18 depends, recites multiple fluid inlet ports and multiple fluid outlet ports. 
Claim 22 recites that the third module comprises “an axis connecting the fluid inlet port and the fluid outlet port”. There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 22 depends, recites that the third module comprises multiple inlet ports. 


Allowable Subject Matter
Claims 1-2, 4, 6-11, 14-16, and 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is directed to a system comprising first, second, and third modules and a support, wherein the second module can be positioned on the support such that an axis of the support is horizontal and an axis of the module is at an acute angle with respect to the support axis, the modules comprising fluid inlets and outlets to transfer cellular material as claimed. Hata provides the closest prior art, as discussed in the prior Office Action. However, Hata is silent as to the first and second modules each comprising a fluid inlet port and a separate fluid outlet port and the third module comprising a first inlet port for fluidic communication with the first module and a separate second inlet port for fluidic communication with the second module as claimed. There is no disclosure or teaching in the prior art as a whole of the claimed support and positionable modules having inlets and outlets, within the claim environment. 
Claims 3, 5, 18, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799